Citation Nr: 0019141	
Decision Date: 07/20/00    Archive Date: 07/25/00

DOCKET NO.  94-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.  

2.  Entitlement to service connection for residuals of 
hepatitis, claimed as yellow jaundice.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel




INTRODUCTION

The veteran had active service from August 1943 to January 
1946.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a July 1993 rating 
decision of the Nashville, Tennessee Regional Office 
(hereinafter "the RO") which, in pertinent part, denied 
service connection for post-traumatic stress disorder, 
hemorrhoids and for residuals of hepatitis, claimed as yellow 
jaundice.  

In an August 1996 decision, the Board denied service 
connection for post-traumatic stress disorder.  The Board 
remanded the remaining issues on appeal to the RO to obtain 
private and/or Department of Veterans Affairs (hereinafter 
"VA") treatment records and to afford the veteran VA 
examinations.  In April 2000, the RO notified the veteran 
that it had denied his claims for service connection for 
hemorrhoids and hepatitis, claimed as yellow jaundice, 
secondary to his service-connected residuals of a gunshot 
wound to the left buttock with injury to Muscle Group XVII 
and residuals of a gunshot wound to the right buttock with 
injury to Muscle Group XVII.  The veteran is presently 
represented in this appeal by the American Legion.  

The Board notes that in an April 2000 statement on appeal, 
the veteran advanced contentions on appeal which the Board 
has construed as claims for entitlement to increased 
evaluations for his service-connected residuals of a gunshot 
wound to the left buttock with injury to Muscle Group XVII 
and residuals of a gunshot wound to the right buttock with 
injury to Muscle Group XVII.  As these issues have neither 
been developed nor certified for review on appeal, they are 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  Service connection is presently in effect for residuals 
of a gunshot wound to the left buttock with injury to Muscle 
Group XVII and residuals of a gunshot wound to the right 
buttock with injury to Muscle Group XVII.  

3.  The veteran's claimed hemorrhoids were not shown in 
service or for many years after service separation.  The 
record contains no sufficiently probative evidence of an 
etiological relationship between the veteran's claimed 
hemorrhoids and his service-connected residuals of a gunshot 
wound to the left buttock with injury to Muscle Group XVII 
and residuals of a gunshot wound to the right buttock with 
injury to Muscle Group XVII.  


CONCLUSION OF LAW

The claim for entitlement to service connection for 
hemorrhoids is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  A "well-grounded" claim is one which is not 
implausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).  In 
the instant appeal, the veteran is seeking service connection 
for hemorrhoids.  It is observed that pursuant to the August 
1996 remand instructions, the veteran was afforded a VA 
rectal examination in May 1999.  The Board notes that the 
examiner did not specifically provide an opinion as to 
whether any diagnosed hemorrhoid disorder could be reasonably 
attributed to the veteran's period of service as requested 
pursuant to the August 1996 remand instructions.  See Stegall 
v. West, 11 Vet.App. 268 (1998).  However, the examiner 
reported that the veteran refused a rectal examination and 
screening with a flexible sigmoidoscopy.  Additionally, it 
was noted that the veteran had no rectal complaints and was 
not interested in an additional examination.  The Board notes 
that the United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that the VA's duty to 
assist the veteran in the proper development of his claim is 
"not always a one-way street" and that the veteran must be 
prepared to cooperate with the VA's efforts to obtain all 
relevant evidence.  See Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991) and Olson v. Principi, 3 Vet.App. 480, 483 (1993).  
The Board notes that as the veteran refused the rectal 
examination, the VA examiner was unable to determine if there 
was any present hemorrhoidal pathology.  Accordingly, the 
Board is of the view that an additional remand, as to this 
issue, in order to schedule an additional rectal examination 
would be futile.  The Board is satisfied, therefore, that the 
total clinical and other documentary evidence available is 
sufficient for appellate determination as to this issue.  
Additionally, as discussed below, the Board finds that the 
veteran's claim is not well-grounded and that, therefore, 
there is no further duty to assist the veteran with 
development of such claim.  

I.  Service Connection for Hemorrhoids

Service connection may be granted for a disability arising 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991 & Supp. 1999).  The 
disease entity for which service connection is sought must be 
"chronic" as opposed to merely "acute and transitory" in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Service 
connection is in effect for residuals of a gunshot wound to 
the left buttock with injury to Muscle Group XVII and 
residuals of a gunshot wound to the right buttock with injury 
to Muscle Group XVII.  

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The veteran's service medical records do not refer to 
complaints of or treatment for hemorrhoids.  A May 1944 
treatment entry noted that the veteran suffered a perforating 
wound to the buttocks.  It was reported that the bullet 
entered the right buttock and entered the left buttock.  A 
June 1944 entry noted that the wound was debrided and a local 
anesthesia was used.  The November 1946 separation 
examination indicated that the veteran suffered a bullet 
wound to the buttocks in June 1944.  It was reported that the 
veteran had a well-healed scar on the left buttock.  There 
was also a notation that the veteran's anus and rectum were 
normal.  

A September 1962 statement from Dr. Roy A. Douglas noted that 
the veteran had hemorrhoids "very badly" that should be 
removed.  In a September 1962 statement, the veteran's 
accredited representative, at that time, reported that he was 
entering a VA hospital due to severely bleeding hemorrhoids 
and other disabilities.  In a December 1962 statement, the 
accredited representative reported that the veteran had 
hemorrhoids since he was in the service.  

VA treatment records dated in June 1966 indicated that the 
veteran was treated for a hemorrhoid disorder.  A June 1966 
history report noted that the veteran gave a twenty-plus year 
history of intermittent prolapsed hemorrhoids requiring 
reduction by his local physician on several occasions.  He 
also reported a history of rectal bleeding and significant 
rectal pain.  A June 1966 hospital summary noted that the 
veteran had a twenty year history of intermittent prolapsed 
hemorrhoids with bleeding at the time of prolapse.  It was 
reported that the veteran's physical examination was within 
normal limits except for prolapsed internal hemorrhoids.  The 
veteran underwent a hemorrhoidectomy.  The diagnosis was 
hemorrhoids.  

The veteran underwent a VA muscles examination in July 1993.  
The examiner indicated a diagnosis of status post gunshot 
wound to the buttock.  The veteran underwent an additional VA 
muscles examination in December 1993.  He reported that he 
had hemorrhoid surgery in 1964 and 1965.  The diagnosis was 
status post gunshot wound to the buttocks.  The diagnoses did 
not refer to a hemorrhoid disorder.  

The veteran underwent a VA rectal examination in May 1999.  
The examiner noted that the "forms that [were] available 
[were] for commenting on his medical history".  The veteran 
reported that he did not have any abdominal pain or fecal 
incontinence.  The examiner noted that the veteran reported a 
history of hemorrhoids and indicated that he was previously 
operated on at a VA medical center in 1964 or 1965.  The 
veteran stated that he had suffered no problems since the 
hemorrhoidectomy and denied that he had rectal pain or rectal 
bleeding.  The examiner reported that the veteran refused a 
rectal examination and screening with a flexible 
sigmoidoscopy.  The examiner indicated, as to a summary, that 
the veteran had a history of prior hemorrhoids which were 
apparently resected.  The examiner commented that the veteran 
had no rectal complaints and that he was not interested in 
another examination.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
claimed hemorrhoids became manifest or otherwise originated 
during his period of service.  The clinical and other 
probative evidence of record also fails to indicate an 
etiological relationship between any claimed hemorrhoid 
disorder and the veteran's service-connected residuals of a 
gunshot wound to the left buttock with injury to Muscle Group 
XVII and residuals of a gunshot wound to the right buttock 
with injury to Muscle Group XVII.  The Board observes that 
the service medical records make no reference to complaints 
of or treatment for hemorrhoids.  The November 1946 
separation examination report included a notation that the 
veteran's anus and rectum were normal.  The Board notes that 
the veteran's service medical records do indicate that he 
suffered a perforating wound to the right and left buttock in 
May 1944.  The Board observes that the first clinical 
reference to hemorrhoids was pursuant to a September 1962 
statement from Dr. Douglas, more than sixteen years after the 
veteran's separation from service, which noted that the 
veteran had hemorrhoids which should be removed.  

Additionally, the Board observes that a June 1966 VA hospital 
history report noted that the veteran gave a twenty-plus year 
history of intermittent prolapsed hemorrhoids requiring 
reduction by his local physician on several occasions.  
Further, a June 1966 VA hospital summary also noted that the 
veteran had a twenty year history of intermittent prolapsed 
hemorrhoids.  The veteran underwent a hemorrhoidectomy at 
that time and the hospital summary indicated a diagnosis of 
hemorrhoids.  The Board notes that the Court has held that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by the 
examiner, does not constitute "competent medical evidence" 
satisfying the Grotveit v. Brown, 5 Vet.App. 91 (1993) 
requirement.  The Board also observes that although an 
examiner can render a current diagnosis based on his 
examination of the veteran, without a thorough review of the 
record, his opinion regarding etiology can be no better than 
the facts alleged by the veteran.  See Swann v. Brown, 5 
Vet.App. 229, 233 (1993).  The Board notes that the VA 
hospital reports noted above solely indicated that the 
veteran reported that he had a twenty year history of 
hemorrhoids.  Such information was apparently based only on 
the history provided by the veteran.  There is no clinical 
evidence of hemorrhoids actually documented until a point 
many years after the veteran's separation from service.  

The Board notes that the May 1999 VA rectal examination 
report specifically noted that the veteran refused a rectal 
examination and screening with a flexible sigmoidoscopy.  The 
examiner indicated, as to a summary, that the veteran had a 
history of prior hemorrhoids which were apparently resected.  
The Board observes that a service connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  See Rabideau v. 
Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent "proof of a 
present disability there can be no valid claim").  In this 
case, as the veteran refused a rectal examination, the 
examiner was unable to report, specifically, whether the 
veteran presently had a hemorrhoid disorder.  However, even 
assuming the presence of a hemorrhoid disorder, the record is 
devoid of any clinical evidence corroborating that such 
disorder became manifest or otherwise originated during the 
veteran's period of service.  The Board observes that the 
veteran has alleged in testimony and statements on appeal 
that his claimed hemorrhoids originated during his period of 
service or, in the alternative, were incurred as a result of 
his service-connected gunshot wound residuals of the left 
buttock and right buttock.  The Board notes, however, that 
the veteran is not competent, as a lay person, to assert that 
a relationship exists between his period of service and such 
disorder, that such disorder is etiologically related to his 
service-connected gunshot wound residuals, or to otherwise 
assert medical causation.  See Grotveit v. Brown, 5 Vet.App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492, 495 
(1992).  The probative medical evidence simply fails to 
indicate any relationship or nexus between the claimed 
hemorrhoid disorder and the veteran's period of service.  See 
Caluza.  The clinical evidence of record also fails to 
satisfactorily indicate that such disorder is etiologically 
related to the veteran's service-connected residuals of a 
gunshot wound to the left buttock with injury to Muscle Group 
XVII and residuals of a gunshot wound to the right buttock 
with injury to Muscle Group XVII.  Further, there are no 
physician statements or treatment reports of record which 
reasonably demonstrate such a relationship.  Therefore, in 
the absence of sufficiently probative evidence establishing 
that the claimed disorder originated during the veteran's 
period of service, or establishing an etiological 
relationship between such disorder and the veteran's service-
connected gunshot wound residuals, the Board concludes that 
the veteran's claim for service connection for hemorrhoids, 
is not plausible and, therefore, not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  


ORDER

Service connection for hemorrhoids is denied.  



REMAND

The veteran asserts on appeal that he is entitled to service 
connection for hepatitis, claimed as yellow jaundice.  The 
accredited representative has specifically referred to the 
VA's duty to fully inform the veteran of the consequences of 
his failure to undergo a scheduled examination.  In reviewing 
the record, the Board notes that pursuant to the Board's 
August 1996 remand instructions, the veteran was scheduled 
for VA hemic disorders and rectal examinations in January 
1999.  There is a notation in the record that the veteran 
failed to report for the scheduled examinations.  However, a 
January 1999 report of contact noted that the veteran was 
unable to attend the VA examinations and that he requested 
that they be rescheduled.  The veteran then underwent the VA 
rectal examination in May 1999.  

The Board observes that the veteran was subsequently 
scheduled for a VA hemic disorders examination in August 
1999.  There is a notation in the record that the veteran 
failed to report for the scheduled examination.  The Board 
observes that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without good cause, fails to 
report for such examination, if the examination was scheduled 
in conjunction with an original compensation claim the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  However, where good cause is shown, an 
examination may be rescheduled.  38 C.F.R. § 3.655 (1999).  
Further, the Board observes that the Court has held that the 
VA has a duty to fully inform the veteran of the consequences 
of his failure to report for a scheduled examination.  See 
Connolly v. Derwinski, 1 Vet.App. 566 (1991).  The Board 
notes that the correspondence afforded the veteran, as to the 
scheduled examination, is not of record.  

Given the nature of the veteran's contentions, the Court's 
holding in Connolly, the January 1999 report of contact which 
noted that the veteran requested that his examination be 
rescheduled, and for the reasons indicated pursuant to the 
August 1996 remand, the Board concludes that an additional 
attempt should be made to schedule the veteran for a VA 
examination.  

In light of the VA's duty to assist the veteran in the proper 
development of his claim as mandated by the provisions of 
38 U.S.C.A. § 5107(b) (West 1991) and as interpreted by the 
United States Court of Veterans Appeals (hereinafter "the 
Court") in Littke v. Derwinski, 1 Vet.App. 90, 92-93 (1990), 
this case is REMANDED for the following action:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The RO should again schedule the 
veteran for a VA examination by an 
appropriate specialist in order to 
determine whether he currently has active 
hepatitis or residuals therefrom, 
including yellow jaundice.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner is requested to express an 
opinion as to the etiology and 
approximate date of onset of any 
diagnosed active hepatitis or residuals 
therefrom, including yellow jaundice, to 
include whether such disorder is 
reasonably shown to be related to the 
veteran's period of service.  A complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  If 
an opinion cannot be expressed without 
resorting to speculation, it should be so 
stated.  The veteran should be notified 
of the consequences of his failure to 
report for such scheduled examination 
without good cause, i.e., that under 38 
C.F.R. § 3.655(1999), his claim may be 
denied.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

4.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the remaining 
issue on appeal giving consideration to 
any additional evidence obtained.  A 
supplemental statement of the case should 
also be prepared and issued.

5.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in again remanding this 
case, it is felt that to proceed with a decision on the 
merits at this time would not withstand Court scrutiny.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 



